UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7922



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood.   Henry M. Herlong, Jr., District
Judge. (CR-92-524, CA-01-2873-9-20RB)


Submitted:   February 8, 2002          Decided:     February 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard Davis seeks to appeal the district court’s order deny-

ing his petition filed under 28 U.S.C. §§ 1651, 2241 (1994), which

the district court construed as a motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 2001).        We have reviewed the record and the

district    court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error. To the extent Davis

claims on appeal that the district court failed to review his peti-

tion under § 1651, any error was harmless.         A writ of error coram

nobis is available only when the petitioner is not in custody.

See, e.g., United States v. Sawyer, 239 F.3d 31, 37 (1st Cir.

2001).   Because Davis is in federal custody and has filed a prior

§ 2255 motion, he may not circumvent the gatekeeping provisions of

28 U.S.C.A. § 2244 (West 1994 & Supp. 2001) by filing a petition

under § 1651.    United States v. Noske, 235 F.3d 405, 406 (8th Cir.

2000).     Accordingly, we deny a certificate of appealability and

dismiss the appeal substantially on the reasoning of the district

court.   United States v. Davis, Nos. CR-92-524; CA-01-2873-9-20RB

(D.S.C. Aug. 29, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                               DISMISSED


                                    2